                          Case 20-11768-CSS              Doc 380       Filed 08/27/20          Page 1 of 3




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         -------------------------------------------------------- x
                                                                  :       Chapter 11
         In re:                                                   :
                                                                  :       Case No. 20-11768 (CSS)
                                                      1
         Lucky Brand Dungarees, LLC, et al.,                      :
                                                                  :       (Jointly Administered)
                                    Debtors.                      :
                                                                  :       Re: Docket No. 280
         -------------------------------------------------------- x

              ORDER GRANTING DEBTORS’ MOTION TO INCREASE WAREHOUSEMEN
             CLAIMS CAP SET FORTH FINAL ORDER (I) AUTHORIZING DEBTORS TO PAY
               CERTAIN PREPETITION CLAIMS OF SHIPPERS, WAREHOUSEMEN, AND
                IMPORT CLAIMANTS, (II) CONFIRMING ADMINISTRATIVE EXPENSE
                  PRIORITY OF UNDISPUTED AND OUTSTANDING PREPETITION
                         ORDERS, AND (III) GRANTING RELATED RELIEF

                  Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

         possession (collectively, the “Debtors”) for entry of an order increasing the Warehousemen

         Claims Cap set forth in the Final Lien Claimants Order; and this Court having reviewed the

         Motion and the First Day Declaration; and this Court having jurisdiction to consider the Motion

         and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware

         dated as of February 29, 2012; and this Court having found that this is a core proceeding

         pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order consistent with

         Article III of the United States Constitution; and this Court having found that venue of this



         1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
              are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores,
              LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is
              540 S Santa Fe Avenue, Los Angeles, California 90013.
         2
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.




26860831.4
                        Case 20-11768-CSS          Doc 380      Filed 08/27/20      Page 2 of 3




         proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

         it appearing that proper and adequate notice of the Motion has been given and that no other or

         further notice is necessary; and after due deliberation thereon; and this Court having determined

         that there is good and sufficient cause for the relief granted in this Order, therefor, it is hereby

                ORDERED, ADJUDGED, AND DECREED THAT:

                1.      The Motion is granted, as set forth herein.

                2.      All objections to the entry of this Order, to the extent not withdrawn or settled, are

         overruled.

                3.      The Debtors are authorized but not directed to pay the Warehousemen Claims in

         an aggregate amount not to exceed the New Warehousemen Claims Cap, $947,573, absent

         further order of this Court.

                4.      The relief granted pursuant to this Order is in addition to, and shall not in any way

         limit, the relief pursuant to the Final Lien Claimants Order, which shall remain in full force and

         affect and shall be superseded only with respect to the New Warehousemen Claims Cap

         established for Warehousemen Claims herein.

                5.      Nothing in this Order shall prohibit the Debtors from seeking Court authority to

         further increase the Warehousemen Claims Cap.

                6.      Nothing herein shall impair the Debtors’ ability to contest, without prejudice, the

         validity and amounts owing to Warehousemen.

                7.      Nothing in the Motion or this Order, nor any actions or payments made by the

         Debtors pursuant to this Order, shall be construed as: (i) an admission as to the validity of any

         claim against the Debtors or the existence of any lien against the Debtors’ properties, (ii) a

         waiver of the Debtors’ rights to dispute any claim or lien on any grounds, (iii) a promise to pay


26860831.4                                                  2
                       Case 20-11768-CSS          Doc 380      Filed 08/27/20     Page 3 of 3




         any claim, (iv) an implication or admission that any particular claim would constitute an allowed

         claim, (v) an assumption or rejection of any executory contract or unexpired lease pursuant to

         section 365 of the Bankruptcy Code, or (vi) a limitation on the Debtors’ rights under section 365

         of the Bankruptcy Code to assume or reject any executory contract with any party subject to this

         Order. Nothing contained in this Order shall be deemed to increase, decrease, reclassify, elevate

         to an administrative expense status, or otherwise affect any claim to the extent it is not paid.

                8.      Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Order

         shall be effective and enforceable upon entry hereof.

                9.      The Debtors are hereby authorized to take such actions and to execute such

         documents as may be necessary to implement the relief granted in this Order.

                10.     This Court retains jurisdiction with respect to all matters arising from or related to

         the implementation, interpretation, and enforcement of this Order.




                 Dated: August 27th, 2020                      CHRISTOPHER S. SONTCHI
                 Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE

26860831.4                                                 3
